Appeal from an award of the State Industrial Board. Claimant had been in the employ of Devoe & Reynolds mixing paints for fourteen years. He was temporarily laid off on June 29,1930. About a month thereafter, the doctor diagnosed claimant’s condition as lead poisomng. The evidence supports the finding that claimant contracted the lead poisoning within one year prior to the disablement *805therefrom. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.